1

2

3

4

5

6

7                         IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                              WESTERN DISTRICT COURT OF WASHINGTON
8
                                                                     In Chapter 13 Proceeding
9    In re:                                                          NO. 13-47611-BDL
10   LARRY G MAYS III and
     KIMBERLY LYNN MAYS                                              Order Avoiding Judgment
11                                           Debtors.                Lien

12
              IT IS ORDERED AS FOLLOWS that the judgment liens of the following creditor is declared null and
13
     void with respect to the property commonly known as 1505 Reynolds Ave., Centralia WA 98531as
14
     follows as long as the Debtors successfully complete their Chapter 13 Plan and obtain a discharge in this
15
     case:
16

17                Portfolio Recovery Associates, LLC vs. Kimberly L. Conley in the approximate amount of $2448.78 entered on

18                or about February 11, 2015 with Case No. 14-C0982 in the District Court of Lewis County in and for the State

19                of Washington.

20

21
                                                       /// end of order///
22

23
     Presented by:
     /s/ Ellen Ann Brown
24   Ellen Ann Brown WSBA 27992
     Attorney for Debtor(s)
25

26




                                                                                                     BROWN AND SEELYE
                                                                                                1700 Cooper Point Rd SW #C5
                                                                                                         Olympia, WA 98502
                                                                                                               888-873-1958
